
	

115 SRES 175 ATS: Recognizing the 100th anniversary of the commissioned officer corps of the National Oceanic and Atmospheric Administration.
U.S. Senate
2017-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 175
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2017
			Mr. Sullivan (for himself, Mr. Thune, Mr. Nelson, Mr. Peters, and Mr. Cochran) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 100th anniversary of the commissioned officer corps of the National Oceanic and
			 Atmospheric Administration.
	
	
 Whereas, on May 22, 1917, the forerunner to the commissioned officer corps of the National Oceanic and Atmospheric Administration (referred to in this preamble as the NOAA Corps) was created as the commissioned corps of the United States Coast and Geodetic Survey in order to provide officers to command coastal survey ships and field survey parties locally and abroad;
 Whereas the heritage of the NOAA Corps is closely tied to the oldest scientific and technical agency of the United States, the Survey of the Coast, which was established by President Thomas Jefferson and Congress in 1807;
 Whereas, on October 3, 1970, the National Oceanic and Atmospheric Administration was established and the officers of that agency became members of the NOAA Corps;
 Whereas, for the past 100 years, the central mission of the NOAA Corps and its predecessor has been to collect data at sea or in the air to enable decisions that have a great impact on the United States;
 Whereas, since 1960, officers of the NOAA Corps and their predecessors have flown into 292 tropical cyclones, risking their lives to advance the science needed to save lives and livelihoods along the coastal communities of the United States;
 Whereas, whatever the mission, the United States turns to the NOAA Corps for environmental leadership;
 Whereas the motto of Honor, Respect, Commitment is the creed by which NOAA Corps officers live and serve; and Whereas, regardless of the cause, location, or magnitude of a future hurricane, the United States can rely on the NOAA Corps to fly into the storm to carry out the missions entrusted to the NOAA Corps: Now, therefore, be it
		
	
 That the Senate— (1)expresses the appreciation of the people of the United States to the commissioned officer corps of the National Oceanic and Atmospheric Administration (referred to in this resolving clause as the NOAA Corps), and the officers who have served in the NOAA Corps, for 100 years of dedicated service;
 (2)honors the valor, commitment, and sacrifice that officers of the NOAA Corps have displayed throughout the history of the NOAA Corps; and
 (3)respectfully requests that the President issue a proclamation that— (A)recognizes the 100th anniversary of the NOAA Corps and the dedicated service of the officers who have served in the NOAA Corps; and
 (B)calls upon the people of the United States to observe that anniversary with appropriate ceremonies and activities.
				
